MEMORANDUM **
John Delos Wilson appeals from his guilty-plea conviction and 240-month sentence for attempted transfer of obscene material to a minor, in violation of 18 U.S.C. § 1470. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Wilson’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. Supplemental briefs and an answering brief have been filed.
The motion to file an addendum to the optional reply brief is GRANTED.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the conviction and sentence are AFFIRMED. Appellant’s request that other counsel be appointed is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.